                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION

In re:
                                                          Chapter 11
VEROBLUE FARMS USA, INC., ET AL.,
                                                          Case No. 18-01297
                               Debtors.

AD HOC COMMITTEE OF EQUITY
SECURITY HOLDERS OF VEROBLUE
FARMS and its Subsidiaries and Affiliates,                Case No. 3:19-cv-3018

                                Appellant,

              -against-

VEROBLUE FARMS USA, INC., ET AL.,

                                Appellee.

                              APPELLANT’S DESIGNATION
                                OF RECORD ON APPEAL

         The Ad Hoc Committee of Equity Security Holders of VeroBlue Farms and its subsidiaries

and affiliates (the “Appellant”), respectfully files this Designation of Record on Appeal:

 Case Docket (18-01297)
 Item No.    ECF No.         Document Description
 001         209             Notice of Appearance and Request for Notice by John R. Walker Jr
                             Filed by Equity Security Holder Ad Hoc Committee of Equity
                             Security Holders of VeroBlue Farms. (Walker, John) (Entered:
                             12/27/2018)
 002              210        Motion to Appear pro hac vice by Stavros S. Giannoulias Filed by
                             Ad Hoc Committee of Equity Security Holders of VeroBlue Farms
                             (Walker, John) (Entered: 12/27/2018)
 003              211        Motion to Appear pro hac vice by John W. Guzzardo Filed by Ad
                             Hoc Committee of Equity Security Holders of VeroBlue Farms
                             (Walker, John) (Entered: 12/27/2018)
 004              212        Motion to Appear pro hac vice by Aaron L. Hammer Filed by Ad
                             Hoc Committee of Equity Security Holders of VeroBlue Farms
                             (Walker, John) (Entered: 12/27/2018)




4810312/1/18785.001
 Case Docket (18-01297)
 Item No.    ECF No.      Document Description
 005         219          Order Granting Motion To Appear pro hac vice (Aaron L. Hammer)
                          (Related Doc # 212) Dated and Entered on 1/2/2019. (tsta) (Entered:
                          01/02/2019)
 006              220     Order Granting Motion To Appear pro hac vice (John W. Guzzardo)
                          (Related Doc # 211) Dated and Entered on 1/2/2019. (tsta) (Entered:
                          01/02/2019)
 007              221     Order Granting Motion To Appear pro hac vice (Stavros S.
                          Giannoulias) (Related Doc # 210) Dated and Entered on 1/2/2019.
                          (tsta) (Entered: 01/02/2019)
 008              228     Letter of Good Standing from the attorneys bar association (John W.
                          Guzzardo). Filed by Equity Security Holder Ad Hoc Committee of
                          Equity Security Holders of VeroBlue Farms. (Walker, John)
                          Modified on 1/8/2019 (tsta). (Entered: 01/07/2019)
 009              229     Letter of Good Standing form the attorneys Bar Association (Stavros
                          Spiros Giannoulias) Filed by Equity Security Holder Ad Hoc
                          Committee of Equity Security Holders of VeroBlue Farms. (Walker,
                          John) Modified on 1/8/2019 (tsta). (Entered: 01/07/2019)
 010              230     Letter of Good Standing from the attorneys bar association (Aaron
                          Leonard Hammer). Filed by Equity Security Holder Ad Hoc
                          Committee of Equity Security Holders of VeroBlue Farms. (Walker,
                          John) Modified on 1/8/2019 (tsta). (Entered: 01/07/2019)
 011              232     Notice of Appearance and Request for Notice by Stavros
                          Giannoulias Filed by Equity Security Holder Ad Hoc Committee of
                          Equity Security Holders of VeroBlue Farms. (Giannoulias, Stavros)
                          (Entered: 01/08/2019)
 012              233     Notice of Appearance and Request for Notice by Aaron Hammer
                          Filed by Equity Security Holder Ad Hoc Committee of Equity
                          Security Holders of VeroBlue Farms. (Hammer, Aaron) (Entered:
                          01/08/2019)
 013              234     Notice of Appearance and Request for Notice by John W Guzzardo
                          Filed by Equity Security Holder Ad Hoc Committee of Equity
                          Security Holders of VeroBlue Farms. (Guzzardo, John) (Entered:
                          01/08/2019)
 014              237     Objection re: Disclosure Statement Filed by Equity Security Holder
                          Ad Hoc Committee of Equity Security Holders of VeroBlue Farms
                          (related document(s)192 Disclosure Statement). (Attachments: # 1
                          Exhibit A) (Hammer, Aaron) (Entered: 01/09/2019)
 015              238     Objection re: Disclosure Statement Filed by Creditor Committee
                          Official Committee of General Unsecured Creditors (related
                          document(s)192 Disclosure Statement). (Stanger, Kristina)
                          (Entered: 01/09/2019)
 016              240     Motion to Extend Time to to File a Motion for Standing to File and
                          Prosecute Adversary Complaint Against Broadmoor Financial LP
                          and Other Entities and Individuals Filed by Official Committee of

                                             2
4810312/1/18785.001
 Case Docket (18-01297)
 Item No.    ECF No.      Document Description
                          General Unsecured Creditors (Attachments: # 1 Proposed Order)
                          (Stanger, Kristina) (Entered: 01/11/2019)
 017              246     Joinder in Motion to Extend/Shorten Time and Protective Motion
                          For Order Extending Deadline For Equity Committee Filed by
                          Equity Security Holder Ad Hoc Committee of Equity Security
                          Holders of VeroBlue Farms (related document(s)240 Motion to
                          Extend/Shorten Time). (Hammer, Aaron) (Entered: 01/13/2019)
 018              247     Statement of Corporate Ownership filed. Filed by Equity Security
                          Holder Ad Hoc Committee of Equity Security Holders of VeroBlue
                          Farms. (Hammer, Aaron) (Entered: 01/13/2019)
 019              248     Certificate of Service re: Joinder Filed by Equity Security Holder Ad
                          Hoc Committee of Equity Security Holders of VeroBlue Farms
                          (related document(s)246 Joinder). (Hammer, Aaron) (Entered:
                          01/13/2019)
 020              258     Proceeding Memo and Order Re: Disclosure Statement (related
                          document(s)192 Disclosure Statement) (tsta) (Entered: 01/16/2019)
 021              269     Agreed Motion to Continue Hearing On Motion to Extend/Shorten
                          Time on Expedited Basis Filed by Official Committee of General
                          Unsecured Creditors (related document(s)240 Motion to
                          Extend/Shorten Time). (Stanger, Kristina) (Entered: 01/23/2019)
 022              270     Order Granting Motion To Continue Hearing On (Related Doc #
                          269) Motion to Extend Time Dated and Entered on 1/24/2019.
                          Hearing scheduled for 1/30/2019 at 11:00 AM at Telephonic
                          Hearing. (tsta) (Entered: 01/24/2019)
 023              288     Motion FOR ENTRY OF ORDER CONFIRMING STANDING TO
                          FILE AND PROSECUTE ADVERSARY COMPLAINT
                          AGAINST BROADMOOR FINANCIAL, L.P., AMSTAR GROUP,
                          LLC, ALDER AQUA, LTD., OTTO HAPPEL, JENS
                          HAARKOETTER, EVA HAPPEL EBSTEIN, NORMAN
                          MCCOWAN AND BJORN THELANDER Filed by Ad Hoc
                          Committee of Equity Security Holders of VeroBlue Farms
                          (Attachments: # 1 Exhibit A # 2 Exhibit B) (Hammer, Aaron)
                          (Entered: 02/03/2019)
 024              293     Proceeding Memo and Order RE: Motion to Extend Time to File a
                          Motion for Standing to File Adversary Complaints and Motion for
                          Entry of Order Confirming Standing to File Adversary Complaints
                          Signed on 2/5/2019. (related document(s)240 Motion to
                          Extend/Shorten Time, 288 Motion) (tsta) (Entered: 02/05/2019)
 025              307     Modified Chapter 11 Plan . Filed by VeroBlue Farms USA, Inc.
                          (related document(s)191 Plan). (Peiffer, Joseph) (Entered:
                          02/16/2019)
 026              308     Modified Disclosure Statement Filed by VeroBlue Farms USA, Inc.
                          (related document(s)192 Disclosure Statement). (Peiffer, Joseph)
                          (Entered: 02/16/2019)

                                              3
4810312/1/18785.001
 Case Docket (18-01297)
 Item No.    ECF No.      Document Description
 027         313          Order Approving Amended Disclosure Statement and Fixing Time
                          for Filing Acceptances or Rejections of Plan, Combined with Notice
                          Thereof and Notice of Preliminary Confirmation Hearing Signed on
                          2/20/2019. (related document(s)308 Disclosure Statement)
                          Confirmation hearing to be held on 4/3/2019 at 01:30 PM at Cedar
                          Rapids Court Room. Last day to Object to Confirmation 3/22/2019.
                          Deadline for Filing Ballots is 3/22/2019. Plan Proponent to File
                          Report on Ballots by: 3/29/2019. (tsta) (Entered: 02/20/2019)
 028              338     Stipulation and Request to Reschedule Certain Dates Filed by
                          Creditor Alder Aqua, Ltd.. (Lam, Eric) Modified on 3/6/2019 (tsta).
                          (Entered: 03/05/2019)
 029              341     Hearing Set (related document(s)337 Affidavit, 338 Status Report,
                          339 Motion to Quash) Status Conference to be held on 3/8/2019 at
                          03:00 PM at Telephonic Hearing. (sgre) (Entered: 03/06/2019)
 030              350     Order Set Hearing Signed on 3/8/2019. (related document(s)337
                          Objection to Subpoena filed by Amstar Acquisitions, LLC 339
                          Motion to Quash, 349 Motion Pursuant to F.R.B.P. 2019 to Bar Ad
                          Hoc Committee of Equity Security Holders from Participating in the
                          Case) Hearing scheduled for 3/13/2019 at 10:00 AM at Cedar Rapids
                          Court Room. (tsta) (Entered: 03/08/2019)
 031              355     Order Granting Stipulation and Request to Reschedule Certain Dates
                          Signed on 3/11/2019. (related document(s)338 Status Report) (tsta)
                          (Entered: 03/11/2019)
 032              356     Statement of Corporate Ownership filed. Filed by Equity Security
                          Holder Ad Hoc Committee of Equity Security Holders of VeroBlue
                          Farms. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Hammer, Aaron)
                          (Entered: 03/12/2019)
 033              357     Response re: Motion Filed by Equity Security Holder Ad Hoc
                          Committee of Equity Security Holders of VeroBlue Farms (related
                          document(s)349 Motion). (Attachments: # 1 Exhibit A # 2 Exhibit B
                          # 3 Exhibit C) (Hammer, Aaron) (Entered: 03/12/2019)
 034              364     Modified Chapter 11 Plan With Agreement of Unsecured Creditor's
                          Committee. Filed by VeroBlue Farms USA, Inc. (related
                          document(s)191 Plan, 307 Plan). (Peiffer, Joseph) (Entered:
                          03/13/2019)
 035              365     Modified Disclosure Statement With Consent of Unsecured
                          Creditor's Committee Filed by VeroBlue Farms USA, Inc. (related
                          document(s)192 Disclosure Statement, 308 Disclosure Statement).
                          (Peiffer, Joseph) (Entered: 03/13/2019)
 036              372     Statement of Corporate Ownership filed. Filed by Equity Security
                          Holder Ad Hoc Committee of Equity Security Holders of VeroBlue
                          Farms. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Hammer, Aaron)
                          (Entered: 03/15/2019)


                                             4
4810312/1/18785.001
 Case Docket (18-01297)
 Item No.    ECF No.      Document Description
 037         379          Supplement to and Arguments in Support of Motion to Bar Ad Hoc
                          Committee and/or Quash Discovery Filed by VeroBlue Farms USA,
                          Inc. (related document(s)349 Motion). (Peiffer, Joseph) Modified on
                          3/19/2019 (tsta). (Entered: 03/18/2019)
 038              380     Supporting Reply to Motion Filed by Ad Hoc Committee of Equity
                          Security Holders of VeroBlue Farms (related document(s)288
                          Motion). (Hammer, Aaron) (Entered: 03/18/2019)
 039              381     Support Document re: Statement of Corporate Ownership Filed by
                          Equity Security Holder Ad Hoc Committee of Equity Security
                          Holders of VeroBlue Farms (related document(s)372 Statement of
                          Corporate Ownership). (Hammer, Aaron) (Entered: 03/18/2019)
 040              386     Order Granting Debtors' Motion Pursuant to F.R.B.P. 2019 To Bar
                          Ad Hoc Committee of Equity Security Holders From Participating
                          in the Case (Related Doc # 349) Dated and Entered on 3/19/2019.
                          (tsta) (Entered: 03/19/2019)
 041              389     Order Approving Amended Disclosure Statement (Doc 365): Fixing
                          Time for Filing Acceptances or Rejections of Plan (Ballots); Fixing
                          Time for Filing Objections to Confirmation of the Plan (Doc 364);
                          Combined with Notice Thereof and Notice of Final Confirmation
                          Hearing Signed on 3/20/2019. (related document(s)365 Disclosure
                          Statement) Confirmation hearing to be held on 4/17/2019 at 10:00
                          AM at Cedar Rapids Court Room. Last day to Object to
                          Confirmation 4/12/2019. Deadline for Filing Ballots is 4/12/2019.
                          Plan Proponent to File Report on Ballots by: 4/12/2019. (tsta)
                          (Entered: 03/20/2019)
 042              398     Amended Order Granting Debtor's Motion Pursuant to F.R.B.P.
                          2019 To Bar Ad Hoc Committee of Equity Security Holders From
                          Participating in the Case Signed on 3/22/2019. (related
                          document(s)386 Generic Order) (tsta) (Entered: 03/22/2019)
 043              421     Order Denying Protective Motion of the Ad Hoc Committee for
                          Entry of Order Confirming Standing To File and Prosecute
                          Adversary Complaint Against Broadmoor Financial, L.P., Amstar
                          Group, LLC, Adler Aqua, Ltd., Otto Happel, Jens Haarkoetter, Eva
                          Happel Ebstein, Norman McCowan and Bjorn Thelander and
                          Providing Related Relief (Related Doc # 288) Dated and Entered on
                          4/3/2019. (tsta) (Entered: 04/03/2019)
 044              424     Exhibit List for 04/17/2019 Hearing and Witness List Filed by
                          Attorney Elderkin & Pirnie, PLC. (Childers, Dan) (Entered:
                          04/03/2019)




                                             5
4810312/1/18785.001
 Hearing Transcripts (18-01297)
 Item No.    Date          Document Description
 001         03/13/2019 TRANSCRIPT OF STATUS HEARING RE: DISCLOSURE
                           STATEMENT AND APPLICATION FOR FEES FOR DAN
                           CHILDERS (ELDERKIN & PIRNIE), JOSEPH PFEIFFER (AG &
                           BUSINESS LEGAL STRATEGIES), ALEX MOGLIA (MOGLIA
                           ADVISERS), AND DAVIS BROWN KOEHN SHORS AND
                           ROBERTS, P.C.
 002         03/18/2019 TRANSCRIPT OF MOTION FOR ENTRY OF ORDER
                           CONFIRMING STANDING TO FILE AND PROSECUTE
                           ADVERSARY COMPLAINT AGAINST BROADMOOR
                           FINANCIAL, LP, AMSTAR GROUP, LLC, ALDER AQUA,
                           LTD, OTTO HAPPEL, JENS HAARKOETTER, EVA HAPPEL
                           EBSTEIN, NORMAN MCCOWAN AND BJORN THELANDER
                           FILED BY AD HOC COMMITTEE OF EQUITY SECURITY
                           HOLDERS OF VEROBLUE FARMS; MOTION TO QUASH
                           FILED BY VEROBLUE FARMS USA, INC.;


Dated: May 15, 2019                 Respectfully submitted,

                                    Ad Hoc Committee of Equity Security Holders of
                                    VeroBlue Farms and its subsidiaries and
                                    affiliates

                                    By:       /s/ Aaron L. Hammer
                                              One of Its Attorneys

                                    John R. Walker
                                    Beecher, Field, Walker, Morris, Hoffman
                                    & Johnson, P.C.
                                    Court Square Building
                                    620 Lafayette St., Suite 300
                                    P.O. Box 178
                                    Waterloo, IA 50704
                                    Phone: (319) 234-1766
                                    jwalker@beecherlaw.com

                                    - and -

                                    Aaron L. Hammer
                                    John W. Guzzardo
                                    Stavros S. Giannoulias
                                    Horwood Marcus & Berk Chartered
                                    500 W. Madison, Suite 3700
                                    Chicago, IL 60661


                                       6
4810312/1/18785.001
                      Phone: (312) 606-3200
                      ahammer@hmblaw.com
                      jguzzardo@hmblaw.com
                      sgiannoulias@hmblaw.com




                        7
4810312/1/18785.001
                                 CERTIFICATE OF SERVICE

         The undersigned counsel of record hereby certifies that he caused a copy of the foregoing

APPELLANT’S DESIGNATION ON RECORD ON APPEAL to be filed with the U.S.

Bankruptcy Court for the Northern District of Iowa the 15th day of May, 2019. Notice and a copy

of this filing will be served upon all counsel of record by operation of the Court’s CM/ECF

electronic filing system.

                                             By: /s/ Aaron L. Hammer




                                                 8
4810312/1/18785.001
